DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on August 4, 2021 has been acknowledged.  Claims 2 and 8 have been canceled.  Therefore, claims 1, 3-7, and 9-25 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 8/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,561,220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 3-7, and 9-25 are allowed.
The following is a statement of reasons for allowance:  claims 1, 15, 19 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Gelardi et al (US 6,050,274), in view of Anderson (US 2,888,695) do not teach “where the base unit comprises a first set of threads with a first thread diameter, and a second set of threads with a second thread diameter, where the first thread diameter is not equal to the second thread diameter” as within the context of 
The prior art of record, Gelardi et al (US 6,050,274), in view of Anderson (US 2,888,695) do not teach “where the spreader additionally comprises two wings, where the two wings are flexible and resilient, such that when the applicator is pressed into a non-planar surface, the two wings partially bend to allow for the even distribution of the viscous liquid, where each of the two wings additionally comprise a wing bevel, where the wing bevel comprises two sloped surfaces, a first sloped surface from a top of the wing, and a second sloped surface coming off a bottom of the wing, where each of the wing bevels provide a final smoothing of the viscous liquid, where the wing bevels provide a soft transition from the edge of each wing such that the applicator can be used on a baby or other human use” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
The prior art of record, Gelardi et al (US 6,050,274), in view of Anderson (US 2,888,695) do not teach “where the spreader additionally comprises two wings, where each of the two wings additionally comprises a wing bevel, where each of the wing bevels provide a final smoothing of the viscous liquid, where the wing bevels provide a soft transition from the edge of each wing such that the applicator can be used on a baby or other human use” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 19.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Eric Hanscom on 9/28/2021.
The application has been amended as follows:
Claim 1 (Currently Amended)
Line 9:  Between “applicator” and “where”, insert a comma
Claim 3 (Currently Amended)
Line 1:  delete “Claim 2” and replace with **Claim 1**
Claim 9  (Currently Amended)	
Line 1:  delete “Claim 8” and replace with **Claim 7**

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754